DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 11 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Obayashi [US Pub # 2012/0247249].

Regarding claim 1 Obayashi discloses a gear body (8, see fig 4); and
a plurality of teeth (81) projecting radially outward from the gear body;
wherein the gear body and the plurality of teeth are formed from at least one intermediate article, the at least one intermediate article having a first section including a first material (93) and a second section including a second material (92), the first material having a different raw material chemical composition than the second material ( different percentage of composition result in chemically different material, for example iron vs steel ), at least the second section  being formed by an additive manufacturing technique in which the second material of the second section is melted, deposited and solidified ( quenching process result in solidifying the material 
wherein the gear body is defined, at least in part, from the first section (93) of the at least one intermediate article; and wherein the plurality of teeth are defined, at least in part, from the second section (92) of the at least one intermediate article by cutting ([0068]) or grinding the plurality of teeth into the second section of the at least one intermediate article.

Regarding claim 2, Obayashi discloses plurality of teeth include a third section including a third material (91) applied to at least the second section by an additive manufacturing technique ([0032]) after the plurality of teeth have been cut or ground into the second section of the at least one intermediate article ([0032]).
Regarding claim 3, wherein the plurality of teeth include a fourth section including a fourth material (815) applied to at least the third section by an additive manufacturing technique ([0032]) after the plurality of teeth have been cut or ground into the second section of the at least one intermediate article.

Regarding claim 4, Obayashi discloses at least one intermediate article has a third section including a third material (91) and formed by an additive manufacturing technique applied to at least the second section; and
wherein the plurality of teeth are defined, at least in part, from the second section and the third section ( see fig 4) of the at least one intermediate article by cutting ([0068]) or grinding 
Regarding claim 5, Obayashi discloses wherein a dedendum of the plurality of teeth is formed of the second material (92, see fig 4) and an addendum of the plurality of teeth is formed of the third material (91, see fig 3).

Regarding claim 6 Obayashi discloses wherein a core of the plurality of teeth is formed of the second material (92) and a surface portion of the plurality of teeth is formed of the third material (91).

Regarding claim 7 Obayashi discloses  wherein an inner portion of the plurality of teeth are formed in the second material (92) and an outer portion of the plurality of teeth are formed in the third material (91, see fig 3).

Regarding claim 11, Obayashi discloses Method of forming ( see abstract, see also page 13 claim 7) one intermediate article having a first section including a first material (93) and a second section including a second material (92) the first material having a different raw material chemical composition than the second material( different percentage of composition result in chemically different material, for example iron vs steel ), at least the second section  being formed by an additive manufacturing technique in which the second material of the second section is melted, deposited and solidified onto the first material of the first section in successive layers according to a computer model of the intermediate article ( it is well known in the art that 
wherein the first section, at least in part, defines a gear body; and
wherein the gear body is defined, at least in part, from the first section (93) of the at least one intermediate article; and
wherein the plurality of teeth are defined, at least in part, from the second section (92) of the at least one intermediate article by cutting ([0068]) or grinding the plurality of teeth into the second section of the at least one intermediate article.

Regarding claim 12, Obayashi discloses applying a third section including a third material  (91) to at least the second section by an additive manufacturing technique after the plurality of teeth have been cut ([0068]) or ground into the second section of the at least one intermediate article.

Regarding claim 13, Obayashi discloses applying ([0003]) a fourth section including a fourth material (815) to at least the third section by an additive manufacturing technique after the plurality of teeth have been cut ([0068]) or ground into the second section of the at least one intermediate article.

Regarding claim 14, Obayashi discloses the at least one intermediate article has a third section including a third material (91) and formed by an additive manufacturing technique ([0032]) applied to at least the second section; and wherein the plurality of teeth are defined, at least in part, from the second section and the third section of the at least one intermediate article by .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 16, 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi [US Pub # 2012/0247249] in view of  Elwardany [WO 2014/116254].

Regarding claims 8, 9, 10, 16, 18-20. Obayashi does not explicitly disclose
 providing the second material in a powder form. wherein the second material includes two different materials each in powder form.
melting the second material with at least one of a laser, plasma, an electron beam, and an electric arc.
wherein the melting the second material includes forming a homogeneous metallic alloy of the first material and the third material.
melting and solidifying the second material as a proportion of the first material and the third material that varies in a radial direction. However Elwardany teaches providing the second material in a powder form,  wherein the second material includes two different materials each in powder form (the powered metal applied on the surface of the teeth, see [0033]).

wherein the melting the second material includes forming a homogeneous metallic alloy of the first material and the third material.
melting and solidifying the second material as a proportion of the first material and the third material that varies in a radial direction ([0035], lines 5-7,and [0035], lines 1-6, see also [0039], line 3-7)
It would have been obvious to someone having ordinary skills in the art at the time of the invention to have made the second material as alloy of the first and third material, alloys can be stronger, more resistant to damage and more versatile
Also it would have been obvious to someone having ordinary skill in the art at the time of the invention to have the second material and third material in form of powder or any other form that suitable and practical (different natural states of material can be easier to handle and to apply, powder form is easier to transport and also can melt faster than a block of metal).

Claims 15 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Obayashi [US Pub # 2012/0247249]

Regarding claims 15 and 17, Obayashi does not disclose further comprising: providing the second material in a wire form. However it would have been obvious to someone having ordinary skill in the art at the time of the invention to have the second material as wire form or any other form that suitable and practical (different natural states of material can be easier to .

    PNG
    media_image1.png
    812
    644
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/28/2021 have been fully considered but they are not persuasive.
In response to applicant argument that the added limitations that “…the first material having a different raw material chemical composition than the second material…”.
“…at least the second section being formed by an additive manufacturing technique in which the second material of the second section is melted, deposited and solidified onto the first material of the first section in successive layers according to a computer model of the intermediate article…”
Obayashi teaches the first material having a different raw material chemical composition than the second material ( different percentage of composition result in chemically different material, for example iron vs steel ), at least the second section  being formed by an additive manufacturing technique in which the second material of the second section is melted, deposited and solidified onto the first material of the first section in successive layers ( quenching process result in solidifying the material [0017]) according to a computer model of the intermediate article ( it is well known in the art that manufacturing processes are modeled and simulated a in computer before implementation of the manufacturing process).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658